BROWN, J.
This is an action in claim and delivery for the possession of certain wheat, of the value of $133.15. It was tried by the court without a jury. Plaintiff had judgment, and defendants appeal from an order denying a new trial.
On March 27, 1897, one Milbury was the owner of the tract of land on which the wheat in controversy was raised, and entered into a contract with one Lutes, under which Lutes undertook and agreed to cultivate and farm the land for a share of the crops. This contract is in the form of, and substantially similar to, those considered and construed in Wright v. Larson, 51 Minn. 321, 53 N. W. 712; Strangeway v. Eisenman, 68 Minn. 395, 71 N. W. 617; Anderson v. Liston, 69 Minn. 82, 72 N. W. 52; and Avery v. Stewart, 75 Minn. 106, 77 N. W. 560. Under and by its terms, Lutes agreed to till and farm the land in a good and farmerlike manner during the season of 1897, to furnish at his proper cost and expense all proper and convenient tools and machinery necessary to carry on and cultivate the farm, to furnish and provide all proper assistance and hired help, to protect the fences and shade trees, and to cultivate the land in the best possible manner, and, as soon as the crops were removed, to replow the land and put it in suitable condition for the Succeeding year’s crop, and further,
“Not to sell or remove, or suffer to be sold or removed, any of the produce of said farm or premises, of any kind, character, or description, until the division thereof, without the written consent of party of second part; and, until such division, the title and possession of all hay, grain, crops, and produce raised, grown, or *155produced on said premises shall be and remain in party of second part, and said party of second part has the right to take and hold enough' of the crops that would on the division of said crops belong to party of the first part to repay any and all advances made to him by party of the second part, and interest thereon at ten per cent, per annum, and also to pay all indebtedness due said party of second part by said party of first part, if any there be. It is also agreed that, in case said party of the first part neglects or fails to perform any of the conditions and terms of this contract on his part to be done and performed, then said party of the second' part is hereby authorized and empowered to enter upon said premises and take full and absolute possession of the same; and he may do and perform all things agreed to be done by party of the first part remaining- undone, and to retain or sell sufficient of the crops raised on said premises, that would otherwise belong to said first party if he had performed the conditions thereof, to pay and satisfy all costs and expenses of every kind incurred in performing said contract, with interest at ten per cent, per annum, and the residue remaining, if any, of said crops, shall belong to said party of first part after all conditions hereof are fulfilled.”
This contract was duly assigned by Milbury to the plaintiff on September 14, 1897, but was never filed in the office of the town clerk of the town in which the farm is located, or elsewhere. The plaintiff claims that certain advances were made to Lutes, under the terms of the contract, to the amount of $133.15, which have never been paid; and she bases her claim to the wheat under and by virtue of the provisions of the contract giving her the right to take and hold enough of Lutes’ share of the crops to secure and pay all advances made to him. On September 7, 1897, for a valuable consideration, and in the ordinary and usual course of business, said Lutes made and executed a chattel mortgage upon his share of the crop of wheat so raised under such contract, to one Wilson, to secure the payment of a promissory note for the sum of $183.29. This mortgage was duly filed, and was sold and transferred to defendant Bouck on October 13, 1.897. This defendant claims title to the wheat under this mortgage, and another not necessary to mention; and defendants Eider and Morrill justify as sheriff and deputy sheriff, and under a writ of attachment issued against Lutes in favor of defendant Bouck.
There is no controversy as to the facts. Plaintiff asserts title to the wheat under her farm contract, and defendants assert title *156and right to the possession thereof under the Wilson mortgage and the writ of attachment. There is no question as to the validity and good faith of the Wilson mortgage, and, as there can be no serious doubt but that the appeal from the order vacating the writ of attachment revived and continued the writ in force until such appeal was dismissed, the case narrows down to the question whether the contract under which plaintiff claims the wheat is in effect a chattel mortgage, at least in so far as it gives her the right, to hold Lutes’ share of the crops raised thereunder as security for advances made to him, and whether to be valid as against subsequent mortgagees and attaching creditors, it should have been filed in the proper town clerk’s office. If it was necessary to file such contract, to give it validity and priority over subsequent creditors and mortgagees, the rights of the defendants are superior to plaintiff’s, and they should have judgment, because the contract was not filed. The answer does not allege a transfer of the Wilson mortgage to defendant Bouck, but the mortgage and the assignment thereof were received in evidence, and are before the court, and must be considered, even though they were duly objected to by plaintiff.
A proper disposition of the case renders necessary a consideration of the questions (1) as to the respective rights and interests of the parties to a contract like that under consideration in and to the crops raised thereunder; and (2) the legal effect of that portion of the contract giving the landowner the right to take and hold enough of the cropper’s share of the crops to secure the repayment of advances made to him. Whatever may be the law in other states, on this subject-, we regard both questions as definitely settled in this state by the decisions of this court in the Strangeway, Anderson, Avery, and Wright cases, supra.
1. If it can be said that the contract construed and considered in the case of Porter v. Chandler, 27 Minn. 301, 7 N. W. 142, is similar in substance and effect to that involved in those cases, the Porter case has been very quietly overruled. In the Porter case it was held that the contract there involved was just what it purported to be, — a contract of hiring, — that the absolute ownership of the crops raised thereunder belonged to the landowner, and that *157the cropper or hired man had no interest therein which was subject to levy on execution. The controversy in that case was between the cropper and one of his creditors.
In the Strangeway and Anderson cases a doctrine quite contrary to this is expressly laid down. It is distinctly held in those cases that, until a division of the crops, the parties are tenants in common, with the right of the landowner to hold enough of the crops which would on a division belong to the cropper, as surety for advances made, and as further security, as held in the Avery case, that the cropper will not wrongfully dispose of the landowner’s share. Those cases do not hold that the landowner is the absolute owner of the crops, as is held in the Porter case, ’but, on the contrary, expressly lay down the rule that until a division the parties are tenants in common of all crops raised. This is a distinct departure from the Porter case, and in effect, though not expressly, overrules it. But an examination of the contract considered in the Porter case will show that there are substantial differences between it and the contracts involved in the later cases. The contract in the Porter case starts out as follows:
“That the said A. L. Porter, party of the first part, upon the terms and conditions hereinafter specified, hereby hires and employs the aforesaid Henry Linnemann to work, till, and carry on the following described farm.”
Neither this language nor its equivalent is found in the contracts considered in the later cases. It also provides for tilling and farming the land by the cropper in a good, farmerlike manner, and, when the grain raised thereon is threshed, that the cropper will deliver the same, and the whole thereof, to the landowner’s granary. And
“It is further agreed and distinctly understood by and between the parties to these presents that all the grain, corn, straw, grass, hay, and all other crops and produce of every kind that shall grow or be raised on said farm during the year or season of 1877, shall be the property of the said A. L. Porter, and that all of the said farm land and premises, and every part and parcel thereof, shall be and remain in the possession of the said A. L. Porter, and under his absolute control and supervision, and all the work and labor to be done on said farm during said term shall be done thereon by *158the said Henry Linnemann and A. Linnemann according and agreeably to the orders and directions of the said A. L. Porter, and under his direct supervision; and it is further agreed and mutually understood by and between the parties to these presents that in case the parties of the second part shall fail to do the work in the manner and at the time and times herein specified, or fail to perform and fulfil any of the terms and conditions of this agreement, then and in that case they shall forfeit all claims under this agreement, and the said A. L. Porter shall have the, right to have, hold, and retain full possession of the said farm and premises, and to complete the work necessary to be done in said premises.”
There is no provision in that contract by which the parties agree that “until a division” the crops belong to the landowner. There is no provision that, in case of default in the performance of the contract by the croppers, the landowner shall have the right to enter upon the farm and complete the work, and deduct the expense thereof from the cropper’s share of the crops, as in the Strangeway and Anderson cases. But there is a provision that in case of such default the croppers forfeit all rights under the contract.
The contracts involved in the Strangeway and other late cases expressly recognize the right of the cropper to a share of the crop, and provide for a division thereof; but no such recognition is to be found in the Porter contract, nor does it contain a stipulation as to a division at all. For these reasons, we think the contracts áre fairly distinguishable. But, if they are not, it is beyond question that the later cases in effect overrule the Porter case. In the Porter case the landowner is held to be the absolute owner of the crops, with no right or interest in the cropper, while in the later cases it is distinctly held that the landowner and cropper are tenants in common. It is not important what a contract may be named or called by the parties. The real intention as expressed in the writing must control. And, as said by this court in the Strangewav case, contracts of this character must be so construed as to give force and effect to the intention of the parties. Under such a construction there is no room for controversy but that the later decisions of this court are correct, and in harmony with the general trend of the later authorities outside the state.
*1592. Is the contract, in so far as it reserves the title to the crops in the landowner, and the right to take and hold enough of the cropper’s share to repay advances made to him, a chattel mortgage? We think this question has also been definitely settled and determined by the decisions of this court.
There can be no question of the right of a tenant in common to mortgage or otherwise sell or dispose of his interest in the common property. Potts v. Newell, 22 Minn. 561. And, if he may sell or mortgage his interest, the same may be reached on execution -or attachment. The question whether a contract like that here involved is in effect a chattel mortgage came squarely before this court in Wright v. Larson, 51 Minn. 322, 53 N. W. 712; and it was there distinctly held that in so far as it created a lien, and reserved in the landowner the ownership of the crops, and the right to take and hold the cropper’s share as security for the payment of advances and indebtedness due from him, it was in legal effect a chattel mortgage, and void as to subsequent mortgagees and purchasers in good faith, unless filed. The case of Merrill v. Ressler, 37 Minn. 82, 33 N. W. 117, is very similar to this one. It is there held that a clause in a lease of real estate reserving to the lessor a lien for the rent on the goods and chattels of the lessee placed on the demised premises is in its nature and effect a chattel mortgage, at least in equity, and should be filed. Gilfillan, C. J., speaking for the court in that case, said, at page 85:
“A chattel mortgage is a transfer of the title as security, and strictly, at law, must contain words of conveyance. But so strongly are courts inclined to so construe the agreements of parties as to make them effectual, that no formal words of transfer, and no particular form of instrument, are required to make an agreement operate as a mortgage.”
In Strangeway v. Eisenman, 68 Minn. 395, this court said, at page 395:
“The provision that until division the title and possession should be and remain in the plaintiff, if given the effects claimed for it by him, would be as repugnant to both the letter and spirit of the other provisions in the contract as would be a provision that defendant should have no right to enter upon the premises at all, and *160that, if he did so, he would be a trespasser. The only effect that can be given to that provision consistent with the general purpose, as well as the other express provisions, of the contract, is that plaintiff should have the title, and, when necessary, the right to the possession, of the crops, as security for the performance of the terms of the contract by the defendant. Any other construction would nullify the entire contract, and render impossible its performance by the defendant.”
In the case of Anderson v. Liston, 69 Minn. 82, this court sums up the law on this subject as follows, at page 84:
“So far as it was security for ‘advances’ and ‘indebtedness,’ it may be conceded, as the law probably is, that the contract was in effect a chattel mortgage, and was required to be filed, as to subsequent bona fide purchasers and as to creditors.”
It is contended that the precise question was not presented in, or necessary to a decision of, that case; but the question was squarely presented in the Wright and Merrill cases, supra, and squarely decided, and the Anderson case is but a statement of the law as there established and laid down. To sustain the position of respondent, we must overrule all these cases, and return to, resurrect, and reannounce as the law, the rule laid down in the Porter case. The nature of the questions will not warrant us in doing so. The lawyers generally have acted on these decisions, accepted them as the law of the state, and proper respect for consistency requires that we adhere to them.
We have gone somewhat extensively into the questions, for the reason that we are not fully agreed as to the nature and extent of former decisions of the court. We have considered and examined all the cases that have come to our notice wherein similar contracts have been involved, and the conclusion reached is in conformity with the law as previously declared by this court. The result is that, as plaintiff’s farm contract under which she claims the wheat was not filed, she has no right to the wheat as against .the defendants.
Order reversed.